Citation Nr: 1027772	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  07-14 359 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel







INTRODUCTION

The Veteran had active service from December 1965 to December 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


FINDING OF FACT

Back disability was not manifested during service and is not 
shown to be etiologically related to service.


CONCLUSION OF LAW

Back disability was not incurred in or aggravated by active 
service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, and 
private treatment records.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).




Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although the notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective date 
will be assigned with respect to this claimed condition.  
Dingess, 19 Vet. App. at 473.

Although the appellant received inadequate notice, the record 
reflects that the purpose of the notice was not frustrated.   In 
a September 2005 letter, the RO included an explanation of VA's 
duty to assist in obtaining records and providing a medical 
examination or opinion where necessary.  The letter also 
requested that the appellant sign and return authorization forms 
providing consent for VA to obtain his private medical records 
and that the appellant submit any evidence that the claimed 
conditions existed from service to the present time, any 
treatment records pertaining to the claim, any medical evidence 
of current disabilities.          

The March 2007 statement of the case provided the appellant with 
the relevant regulations for his service connection claims, 
including those governing VA's notice and assistance duties, as 
well as an explanation of the reason for the denial of the 
claims.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).  Thus, based on the record as a whole, 
the Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what was 
necessary to substantiate his service connection claims, and as 
such, that he had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness of 
the adjudication was not affected.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Regarding the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, private treatment records, 
and assisted the Veteran in obtaining evidence.  The Board notes 
that the Veteran has not been given a VA examination in 
connection with his claim.  In this regard, in determining 
whether the duty to assist requires that a VA medical examination 
be provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the separation examination showed normal spine and 
musculoskeletal findings, with no subjective back complaints, and 
the post-service evidence does not indicate any current 
complaints or treatment referable to the Veteran's back until 
several years following separation.  Furthermore, the record 
contains no competent evidence suggesting a causal relationship 
between the current disability and active service.  As discussed 
in further detail below, the Board find the Veteran's statements 
as to a back injury in service, and back problems prior to 1999 
to lack credibility.  As such, it does not trigger the need for 
an examination, even under the low threshold of McLendon.  No 
other evidence suggests that the current back condition may be 
related to service.  Based on the foregoing, all known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file, and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.    

Discussion

The Veteran contends that he sustained a back disability as a 
result of his service.  Specifically, he asserts that in May 
1966, while performing his first static line parachute jump, he 
was not only injured, but carried from the drop zone by jeep on a 
gurney.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, continuity 
of symptoms is required where a condition in service is noted but 
is not, in fact, chronic or where a diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's November 1965 physical induction examination shows 
normal spine and musculoskeletal findings and no back complaints 
were raised in the accompanying report of medical history.  
During service, there is no showing of back complaints, nor is 
there any service treatment records demonstrating a back injury.  
The Veteran's October 1967 physical separation examination shows 
normal spine and musculoskeletal findings and no back complaints 
were raised in the accompanying report of medical history.  

Post-active duty service treatment records include the Veteran's 
September 1980 physical induction examination for the Reserves, 
which demonstrates normal spine and musculoskeletal findings, and 
the Veteran did not raise any complaints regarding his back.  His 
August 1982 physical retention examination shows normal spine and 
musculoskeletal findings and the Veteran did not raise any 
complaints regarding his back.  

The first indication of the Veteran's back condition is 
documented in a December 1999 VA outpatient MRI, which provides a 
diagnosis of mild compression of the C4-5 and 6 vertebral bodies 
which may represent residuals of trauma; moderate degenerative 
disc narrowing of C2-C7 levels with mild encroachment upon 
multiple neural foramina by uncinate hypertrophy; and reversal of 
the cervical curve compatible with spasm. 

A January 2000 VA outpatient MRI provides a diagnosis of severe 
spinal stenosis from osteophyte hypertrophy changes. 

Private treatment records dated in June 2003 show that the 
Veteran was involved in a motor vehicle accident, in which he 
sought treatment for mid-back and right side back pain, and was 
ultimately diagnosed with hyperostosis at L5 and a cervical 
strain.  Subsequent June 2003 private treatment records 
demonstrate that the Veteran has been seeking treatment from a 
chiropractor, specifically S.K. for his cervical strain.

Private treatment records dated in August and September 2004 show 
that the Veteran provided a history of lumbar spondylosis.  An 
August 2004 records shows diagnoses of facet and SI joint 
arthropathy and disc space narrowing with associated vacuum disc 
phenomena at the level of L5-S1.  A September 2004 records shows 
the Veteran provided a history of right hip pain that radiates 
from the sacroiliac joint into the buttocks and hip; the Veteran 
underwent a right-sided sacroiliac joint injection.       

A February 2006 private treatment record demonstrates the Veteran 
complained of lower back pain.  X-rays demonstrated that the 
Veteran has multiple subluxation complexes of the vertebral 
bodies at C1, C2, T1, T2, and T4.  The Veteran was diagnosed with 
subluxation of the lumbar spine.  

In the present case, the medical evidence clearly demonstrates a 
current diagnosis of a back disorder; however, there were no 
complaints or documentation of a back disability until December 
1999.  Indeed, the Veteran's October 1967 physical separation 
examination is negative for complaints, treatment, or a diagnosis 
of a back disability.  However, the Board notes that on his May 
2007 substantive appeal, the Veteran indicated that in May 1966, 
while serving in the 46th and 47th parachute class, he was 
injured when performing his first static line parachute jump and 
carried from the drop zone by jeep on a gurney.  He further 
reported that he was taken to the hospital, examined, and removed 
from training, and that he has suffered from back pain since the 
injury.  In this regard, the Board notes that the Veteran is 
competent to say that he injured his back while in service.  The 
Board nevertheless finds that his account lacks credibility.  
Although an absence of any mention of back complaints in service 
treatment records alone would generally not render an account of 
back problems in service incredible, in this case the Veteran 
specifically indicated that there was a serious injury that he 
was positively treated for in service.  The service treatment 
records, which appear complete, would be expected to make at 
least some mention of that treatment, but they do not.  Moreover, 
the separation examination was clinically normal and did not 
record any history of back injury or complaints.  The Board 
consequently finds his account of an injury so severe as to 
require treatment to lack credibility.

Moreover, the record demonstrates that the Veteran underwent two 
subsequent VA examinations in September 1980 and August 1982, in 
which both examinations were clinically normal and the Veteran 
did not report a history of a back injury.  This weighs heavily 
against the claim, as it tends to show an absence of continuity 
of symptomatology.  To the extent that the Veteran's statements 
report continuous symptoms, again such statements do not appear 
credible because of the normal separation examination and the 
unremarkable report of medical history completed at that time, as 
well as the normal examinations in the early 1980's, which were 
also without back complaints.  The fact that the Veteran first 
sought treatment for back problems decades after service weighs 
against the credibility any account of symptoms since service.  
Again, the evidence of record first documents objective findings 
related to a back disability in 1999, more than 30 years after 
service.  This lengthy period of time before the first post-
service findings tends to weigh against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (A significant lapse in 
time between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.)  

Furthermore, no competent evidence causally relates a current 
back disability to active service.  In this regard, the Veteran 
himself believes that a causal relationship exists between his 
current back disability and active service.  However, the 
question of etiology here involves complex medical issues that 
he, as a layperson, is not competent to address. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).

In light of the aforementioned, the Board concludes that service 
connection for a back condition must be denied.  As reflected by 
the discussion above, the preponderance of the evidence is 
against the Veteran's claim.  As such, the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for back disability is denied.  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


